Citation Nr: 1537165	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic disorder.  

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

As noted in the prior remands, the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  No psychiatric disability was present in service or until more than one year thereafter.
 
2.  No stressor supporting a diagnosis of PTSD has been corroborated.
 
3.  No other psychiatric disorder present during the pendency of this claim is related to the Veteran's active service or any incident of active service.

4.  Hypertension was not present during service or within one year of active service, and it is not related to active service or to a service-connected disorder.



CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in July 2007, October 2007, August 2008, and December 2010 satisfied the duty to notify provisions.  The July 2007 letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

No examination was afforded to the Veteran for his claimed psychiatric disability, to include PTSD.  As indicated below, given the Board's findings that the Veteran did not engage in combat with the enemy and that none of his stressors have been verified, any examination as to whether his PTSD is related to a claimed in-service stressor would have been superfluous because even a finding of nexus would not warrant the grant of service connection.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (specific requirements for establishing PTSD include corroboration of claimed non-combat stressor); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (to warrant an examination, the evidence must establish that there was a disease, injury, or event in service, and the Board is entitled to make a factual finding in this regard).  A VA examination in this case was therefore not warranted with respect to this issue.

The Board finds that a VA examination/opinion with regard to the issue of entitlement to service connection for hypertension is also not warranted.  VA's obligation to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of hypertension and the Veteran does not contend that hypertension was present in service, that the current hypertension began during service or within one year of service, or that it is otherwise related to service.  There is no evidence, medical or lay, suggesting that hypertension is related to service; therefore there is not a sufficient "indication" that hypertension may be causally related to service to warrant a VA examination.  The Board finds that no examination is warranted because there is no claim or evidence that hypertension is related to service, and because the claim for service connection for a psychiatric disability, to include PTSD is denied in this decision.  Therefore, the Board concludes that there is no duty to provide a medical opinion on the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Board is satisfied as to compliance with the instructions from its December 2010 and May 2014 remands.  The December 2010 remand instructed that the Veteran's Social Security Administration (SSA) disability records be obtained, to contact the Veteran and request information regarding all medical care providers for his disabilities since 1985, to obtain VA treatment records from the VA Medical Center (VAMC) in Oklahoma City and the VAMC in Leavenworth, Kansas.  Finally, a summary of the Veteran's stressors was to be prepared and provided to the United States Army and Joint Records Research Center (JSRRC) in order to verify the Veteran's alleged stressor(s).  In a December 2010 letter to the Veteran, VA requested that the Veteran identify all treatment providers since 1985.  In a December 2010 report of general information the Veteran indicated that he has not received any private treatment and that he only saw doctors through SSA and VA.  The SSA records were obtained, as well as VA treatment records dating from 1989.  In a March 2012 letter the Veteran was informed that VA was unable to find the VA treatment records dating from 1985 to 1999.  Finally, in March 2011 a Command Chronology Report for the 2nd Battalion, 11th Marines, 1st Marine Division, Camp Pendleton, California, for the time period from July 1 to December 31, 1981, was obtained and added to the record.  In May 2011, a summary of the efforts undertaken to corroborate the Veteran's stressor was prepared and it was determined that the Veteran's stressor was not corroborated and additional efforts should not be undertaken.  

The May 2014 remand instructed that a summary of the Veteran's stressor involving the October 1981 artillery incident be prepared and sent to the Marine Corps Archives and Special Collections Research Center in Quantico, Virginia and ask for information to corroborate the Veteran's stressor.  It was noted that a specific search must be made of the records of the Command Chronology of the Marine Corps Air Ground Combat Training Center (MCAGCTC) at Twenty Palms California, as well as base hospitals that might have records of treating wounded or dead from the October 1981 alleged stressor incident.  An August 2014 email to Archives and Special Collections in Quantico, Virginia requests that a search of MCAGCTC 29 Palms Sequential listing of Significant Events, the MCAGCTC Command Chronology, as well as base hospitals or medical facility records be conducted in order to verify the Veteran's alleged stressor.  A September 2014 email response indicates that the MCAGCTC Command Chronology Report for October 1981 was not submitted but that the Veteran could assist by identifying the names of the deceased.  In a September 2014 letter to the Veteran, VA requested that the Veteran provide the names of the marines who died in the October 1981 artillery incident that serves as his stressor.  A September 2014 report of general information reflects that Robert E. Busch Naval Hospital reported that they do not have records from October 1981 because they do not keep records that long.  In January 2015, a memorandum summarizing the action taken to corroborate the Veteran's stressor(s) was issued.  It was determined that no further action could be taken to corroborate the Veteran's alleged stressors.  The Veteran did not respond to the September 2014 letter and he did not supply the names of the deceased or any additional information for VA to verify the deaths of the soldiers in any other manner.  The Board notes that both remands instruct that if an alleged stressor is confirmed the Veteran should be afforded a VA examination.  Because no stressor was confirmed, no examination needed to be scheduled.  The Board finds that the RO has substantially complied with the Board's instructions and that the above listed development action substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

A Psychiatric Disorder, To Include PTSD

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the claimant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran asserts that his psychiatric disability (currently diagnosed as PTSD and depression) was incurred in service.  The Veteran has specifically asserted, via written correspondence and through his hearing testimony, that he had three stressors during his military service, two of which occurred during his basic training.  First, he was given improper swimming instructions and almost drowned.  Second, because he smiled too much, he was harassed by his drill instructor and on one occasion the drill instructor struck him in the stomach and forced the Veteran to smear feces on himself.  Third, after basic training, there was an accident during a training exercise in which an artillery shell landed and killed a number of fellow soldiers.  In a November 2007 written statement, he stated that he drove up and saw dead bodies, including one that was decapitated, as well as some that were still alive and badly wounded.  From several statements describing these stressors, he has reported that the artillery accident occurred during training in the Mojave Desert from October 8th to the 10th of 1981, as part of training of the 29 Palms Marine Air Ground Combat Training Center.  

There is no evidence in the service treatment or personnel records of psychiatric symptoms or of an indication of a psychiatric disorder.  The service personnel records contain two certificates noting that the Veteran was the subject of a meritorious mast.  One involved the Veteran's outstanding service in April 1981 where he was commended for his attention to duty, initiative, and steadfast efforts.  He was noted have been a valuable contributor.  The other involved the Veteran's service from October 8, 1981 through October 23, 1981 with the 2nd Battalion, 11th Marines, 1st Marine Division, Camp Pendleton, California, when the Veteran was a member of the howitzer section competition.  He was commended for extra efforts under exhausting conditions, which were noted to provide an example for all marines.  

A Command Chronology for the 2nd Battalion, 11th Marines, 1st Marine Division, Camp Pendleton, California for the time period from July 1 to December 31, 1981 notes that between July 1, 1981 and October 4, 1981 the report covered the Marine Corps Base at Camp Pendleton, California and from October 5, 1981 to October 25, 1981 it covered Marine Air Ground Combat Training Center 29 Palms, California.  It was noted that from October 5, 1981 to October 25, 1981 the 2nd Battalion participated in Desert Firing Exercise 1-82 at MCAGCC 29 Palms, California.  During this exercise, logistics procedures, night operations and fire direction at both battery and battalion level were emphasized.  From October 8 to October 9 Battery F conducted firing exercises in support of LFTC Pacific aboard MCB Camp Pendleton.  Upon completion of this exercise Battery F joined 2nd Battalion at MCAGCC 29 Palms, California.  The report does not list any casualties or accidents.     

The post service medical evidence of record reflects that the Veteran was in receipt of treatment for drug and alcohol abuse as early as 1989.  An October 1992 VA treatment record shows a diagnosis of cocaine and alcohol dependence, with a goal of working on resolving painful life issues regarding his childhood resentments.  A September 1993 VA diagnostic summary for a detoxification program notes that the Veteran served in the U.S. Marines and did not have any problems.  VA treatment records dated in November 1993 and a May 1994, which were associated with alcohol and substance abuse treatment, note that the Veteran reported having been abused in his childhood by his stepfather.  None of the treatment records dating from 1989 to 1994 reflect any complaints about any inservice stressor.  

An October 1999 VA treatment record for alcohol and cocaine dependence notes that the Veteran had a history of child abuse, including sexual abuse at age six and physical abuse.  

An April 2007 VA treatment record notes that the Veteran reported experimenting with alcohol when he was 18 but he did not like it.  He reported that he began drinking more while in the military but his problems began after he left the military.  He reported witnessing fellow marines die in a training accident, after which he reported getting out of the military and experiencing PTSD symptoms.  He reported that as a child he witnessed his stepfather abuse his mother.  He also reported that he and his siblings were verbally and mentally abused.  He denied ever experiencing physical abuse or any other abuse. 

Another April 2007 VA treatment record reflects that the Veteran reported that he began drinking at age 18 and then started heavily drinking when he joined the military.  He said he did not have any problems such as disciplinary actions, held promotions, or mandated treatment during service.  However, he said he began drinking more and drinking hard liquor after the training accident.  It was noted that he began using cocaine at age 26.  

Another April 2007 VA treatment record reflects that the Veteran reported that he began drinking in service and began using cocaine after witnessing the deaths of the fellow marines in the training accident in service.  

A May 2007 VA Substance Abuse Treatment Plan note indicates that the Veteran was first diagnosed with PTSD in 2004.  It was noted to be related to his reported inservice stressor involving the training accident where marines were killed.

A July 2007 VA treatment record notes that the Veteran reported first drinking in high school but that he started drinking heavily after the training accident in service.  He denied having any disciplinary problems during service.  

Associated with disability records obtained from the Social Security Administration (SSA) is the report of a disability determination evaluation conducted in April 2008.  The report notes that the Veteran's PTSD is associated with the training accident in service where the Veteran witnessed other marines killed.  The Veteran reported that he began abusing substances shortly after this and left active duty because he did not want to be "another accident statistic."  

An April 2008 psychological report from Christian Clinic for Counseling notes that the Veteran reported the onset of his PTSD in 1982 after witnessing the deaths of fellow marines killed.  He stated that the PTSD began to interfere with his duties in 1982.  The diagnoses included PTSD and depression.  

A January 2010 private psychological report from Christian Clinic for Counseling notes a diagnosis of PTSD and major depression.  The PTSD was noted to be related to the inservice stressor involving his drill sergeant making him smear feces on himself and repeat derogatory statements about himself.  He also reported being given a "blanket party" which was the final blow and which caused him to lose trust in everyone.  He stated that after the incident with the drill instructor, he just wanted to get out of the service.  He used drugs after discharge and admitted to multiple destructive behaviors in civilian life.  The Veteran's mother was interviewed by phone and reported that he was a good kid growing up and that his current condition has worsened in the past seven or eight weeks.  The Veteran reported being raised by his mother and stepfather.  He stated that he enjoyed school and although his parents were strict, they taught him good values and a strong work ethic.  He did not indicate any childhood abuse. 

The Board notes that the record contains diagnoses of PTSD based on the Veteran's specific claimed stressor or stressors.  However, despite such diagnosis of PTSD based on a claimed in-service stressor, the Veteran's claim must be denied because none of his claimed stressors are combat-related, his statements regarding the claimed stressors are inconsistent, and none of these claimed stressors has been verified.

Initially, the Veteran's claimed stressors do not fall within the definition of combat with the enemy, in that the Veteran did not participate in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Because the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements alone cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.  The Board has reviewed all of the evidence of record, and finds that there is no credible evidence corroborating or supporting that the Veteran's reported in-service stressor events occurred.

Regarding the assault stressors, there is no indication in the Veteran personnel file that he was abused by his drill sergeant, that he almost drowned, or that he was beaten.  In this regard, there is no other relevant evidence of any in-service assault from law enforcement authorities, mental health counseling centers, hospitals, or physicians; or statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Additionally, the Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's statements regarding his claimed in-service assault stressors are inconsistent when compared to the other evidence of record, to include his post-service treatment records over the years.  In this regard, the record tends to show that the Veteran is not an accurate historian.  He has reported that he was abused as a child by his stepfather and then at other times has omitted this abuse in psychological reports.  He has reported that he began drinking and using marijuana at age 18 when he began service but that it did not interfere with his duties, and then he also reported beginning to use drugs/alcohol after the training incident when he witnessed fellow marines die.  Importantly, the earlier records of treatment for alcohol and drug abuse dated from 1989 through 1994 fail to contain a single reference to any inservice trauma or stressor that the later records include.  Instead, the substance abuse treatment is noted to be related to childhood trauma.  The Board thus finds the VA treatment records from 1989 to 1994 more probative than the Veteran's statements made years later as to whether he was the victim of an assault during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The fact that he did not report any such insults or assaults to his treatment providers in the 1980s is evidence that he is inaccurate his recollections of his service, given that he was seen for psychiatric symptoms and substance abuse problems on numerous occasions.  In sum, the Board finds that the evidence does not support the Veteran's contentions that he was assaulted during service and finds that there was no in-service manifestation of a psychiatric condition, including any symptoms of a psychiatric condition.  Notably, the service personnel records do not show any deterioration in performance or any other indicators of the aftermath of an assault.  

The other reported stressor, the deaths of fellow marines at the October 1981 training event, while not incredible in nature, is lacking in any specific names to make verification impossible.  The Veteran was specifically requested to provide names of the deceased and has not responded.  See VA Adjudication Manual, M21, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (requiring specific information from a veteran in order to attempt verification); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  Additionally, extensive development efforts to corroborate this stressor have failed.  In other words, there is no supporting evidence that the claimed in-service stressors actually occurred.  The Command Chronology Report from October 1981 for the Veteran's unit describes the specific training exercise in the Veteran's alleged stressor but does not list any accident or deaths having happened.  Moreover, the Veteran was commended for his performance during this training exercise.  In sum, VA was not able find supporting evidence of the Veteran's alleged stressors, and a formal finding was issued to this effect in December 2007 and May 2011.  

The earliest evidence of complaints of symptoms of a psychiatric disability was in 1989 when the Veteran was seen for drug abuse.  It was noted in an October 1993 admission report for detoxification that the Veteran first sought treatment for alcohol abuse through VA in 1989.  There was evidence of complaints of depression in 1992.  The evidence does not show a diagnosis of PTSD or depression until 2004, which is well beyond one year of discharge from his active service.  Prior to that, the only diagnoses were alcohol and drug abuse.  There is no competent medical opinion of record showing that he had any psychiatric symptoms during service or evidence of a psychosis within the presumptive period.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran's assertions that he has a psychiatric disability to include PTSD that is related to service.  As a lay person, however, he is not competent to diagnose any such disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran has submitted a diagnosis of PTSD in the context of private reports, this diagnosis must be connected to a verified in-service traumatic event for service connection.  There has been no such verification of a stressor in this case and, in fact, his report of stressors and symptomatology is unreliable.  As the Veteran's claim is not substantiated by supporting evidence that a claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.  Moreover, there is also no probative medical opinion that the Veteran's depression or any other psychiatric disability is related to service or any incidence of service. 

Thus, considering all of the information of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder.  In reaching the conclusions with respect to all issues, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

The Veteran claims that service connection for hypertension is warranted because it is secondary to his psychiatric disability, to include PTSD.  At the hearing before the Board, the Veteran specifically limited his claim to service connection as secondary to PTSD, and conceded that he did not have hypertension in service and was not diagnosed with hypertension within one year of service discharge.  Moreover, he did not assert that the hypertension is otherwise related to service.

The service treatment records do not reflect complaints of or findings of hypertension or high blood pressure readings.  An October 1993 VA medical record for admission to a detoxification program noted that the Veteran's blood pressure was normal and noted no history of hypertension.  An October 1999 VA treatment record notes that the Veteran was seen for chest tightness and left arm pain.  An electrocardiogram was negative.  It was noted that the Veteran had a history of cocaine abuse.  He was noted to have used cocaine in the previous week.  Blood pressure was normal.  It was determined that he had had a heart attack, most likely cocaine induced.  The post service medical evidence reflects that a diagnosis of hypertension was first made in several years after service discharge.  Moreover, there is no medical evidence or lay evidence indicating that the Veteran's current hypertension is related to service.  As such, service connection on a direct basis is not warranted.

Regarding service connection on a secondary basis, because service connection for a psychiatric disability to include PTSD has been denied in this decision, there is no basis on which to grant service connection for hypertension, as secondary to a psychiatric disability to include PTSD.  The Veteran does not contend that hypertension is related to his service-connected tinnitus or hearing loss, nor does the evidence show such a relationship.  Therefore, service connection for hypertension on a secondary basis is also not warranted.

In sum, the competent, credible evidence of record does not show that the Veteran's hypertension is related to military service.  Moreover, service connection for PTSD has been denied; therefore, service connection for hypertension, as secondary to a psychiatric disability, to include PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


